PER CURIAM.
The summary final declaratory judgment as to uninsured motorist coverage and directing arbitration here under review, in favor of an injured passenger against her husband’s1 UM carrier, is reversed under the decision and reasoning found in Behrmann v. Industrial Fire & Casualty Insurance Company, 374 So.2d 568 (Fla. 3d DCA 1979) with directions to the trial court to proceed with a determination as to the responsibility and rights of the respective parties. Travelers Insurance Company v. Wilson, 371 So.2d 145 (Fla. 3d DCA 1979).
Reversed and remanded with directions.

. The husband was not involved in the accident in question.